             Case 1:18-cr-00278-CCB Document 371 Filed 05/19/21 Page 1 of 3


                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                  *
                                                          *
v.                                                        *                  Crim. No. CCB-18-278; CCB-12-395
                                                          *
MARKYTIS BROWN                                            *
                                                          *
*    *   *    *   *    *    *    *   *    *   *    *    * * *       *    *     *   *   *   *    *    *   *    *    *       *

                                         MEMORANDUM AND ORDER

         Now pending is Markytis Brown’s pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (CCB-12-395, ECF 50; CCB-18-278, ECF 333). 1 Brown seeks relief on the

basis that he suffers from asthma, and that FCI Cumberland, where he is currently incarcerated, is

taking insufficient precautions to treat his condition.

         The court is not persuaded that Brown’s proffered reasons for compassionate release rise to

the level of “extraordinary and compelling reasons” within the meaning of § 3582(c)(1)(A)(i). 2 Brown

does not include with his motion medical records that would support his contention that he suffers

from asthma and he does not indicate the severity of his alleged condition. But even assuming that

Brown could provide such documentation, the court does not find it constitutes an extraordinary and

compelling reason for Brown’s release. Brown is relatively young (35 years old), and while the court

does not doubt that Brown’s asthma impacts his life, the CDC’s data collection shows that while




1
  Brown also submitted a supplement to his motion (CCB-18-278, ECF 337) which the court has considered.
2
  According to the United States Sentencing Commission, “extraordinary and compelling reasons” exist where (A)
the defendant is suffering from a terminal or serious medical condition; (B) the defendant is over 65 years old, has
failing health, and has served at least ten years or 75 percent of his sentence, whichever is less; (C) the caregiver of
the defendant’s minor child dies or becomes incapacitated, or the defendant’s spouse or partner becomes
incapacitated and the defendant is the only available caregiver; or (D) “other reasons” as determined by the Bureau
of Prisons (“BOP”). See U.S.S.G. § 1B1.13 cmt. n.1(A)–(D). The BOP criteria for “other reasons” justifying a
sentence reduction are set forth in Program Statement 5050.50 (“Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)”). As this court and others have held, however,
the court possesses independent discretion—guided, but not bound by, Sentencing Commission and BOP criteria—
to determine whether there are “extraordinary and compelling reasons” to reduce a sentence. See United States v.
Decator, 452 F. Supp. 3d 320, 323–24 (D. Md. 2020) (citing cases).

                                                             1
             Case 1:18-cr-00278-CCB Document 371 Filed 05/19/21 Page 2 of 3


moderate-to-severe asthma “can make you more likely to get severely ill from COVID-19,” see

COVID-19: People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (updated May 13, 2021), the

scientific evidence supporting that conclusion is, at this time, “mixed, see COVID-19: Underlying

Medical Conditions Associated with High Risk for Severe COVID-19: Information for Healthcare

Providers,                  CDC,                  https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

care/underlyingconditions.html (updated May 13, 2021). Absent evidence of other underlying

conditions that make Brown particularly vulnerable to COVID-19, the court does not believe Brown’s

asthma alone is grounds for compassionate release. See United States v. Hicks, No. CR JKB-18-252,

2020 WL 5076952, at *2 (D. Md. Aug. 27, 2020) (holding that a defendant’s “self-reported asthma

and hypertension . . . do not sufficiently differentiate him from the thousands of similarly situated

incarcerated individuals to constitute an extraordinary and compelling reason for judicial relief”);

United States v. Wiggins, No. CR ELH-13-512, 2020 WL 4436373, at *6 (D. Md. Aug. 3, 2020)

(declining to find defendant’s mild asthma during the COVID-19 pandemic was an extraordinary and

compelling reason for compassionate release). 3

        The court acknowledges Brown’s concern regarding conditions and services at FCI

Cumberland and appreciates that he is doing well with his programming. But in light of the court’s

conclusion that Brown’s underlying condition does not rise to the level of an “extraordinary and

compelling reason” warranting a sentence reduction, the court also finds that those circumstances do

not provide grounds for Brown’s sentence to be reduced. 4




3
 Unpublished opinions are cited for the soundness of their reasoning rather than any precedential value.
4
 As no extraordinary and compelling reasons exist for a sentence reduction, the court need not address the 18
U.S.C. § 3553(a) factors.

                                                           2
          Case 1:18-cr-00278-CCB Document 371 Filed 05/19/21 Page 3 of 3


       Accordingly, Brown’s motion for compassionate release (CCB-12-395, ECF 50; CCB-18-

278, ECF 333) is DENIED WITHOUT PREJUDICE to renewal if there is evidence of changed

circumstances.

       So Ordered this 19th day of May, 2021.


                                        ___/S/_________________________
                                        Catherine C. Blake
                                        United States District Judge




                                            3
